          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

ABRAHAM/RASHEEN GRANT/RAKIM
ADC #128147                                             PLAINTIFF

v.                     No. 5:18-cv-171-DPM

ESTELLA BLAND, Nurse                                  DEFENDANT

                           JUDGMENT
     The complaint is dismissed without prejudice.




                               D.P. Marshall Jr.
                               United States District Judge
